DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al. (US20150085470A1).

Regarding claim 12, Shimada discloses:
12. A light-diffusing sheet stacked body (fig 14), comprising:
a first light-diffusing sheet (28), a second light-diffusing sheet (30a1), and a third light-diffusing sheet (30a2) that are stacked, the first, second, and third light-diffusing sheets each including a light-diffusing material in a resin material (par 16), the first light-diffusing sheet including a 
wherein a shape of the third protrusion is different from a shape of the first protrusions and/or a shape of the second protrusions (different from first), or
wherein a shape of the third recess is different from a shape of the first recesses and/or a shape of the second recesses (different from first), wherein at least one of the first protrusions, the second protrusions, the first recesses, or the second recesses has a rectangular pyramid shape or a shape approximating a rectangular pyramid (Shimada: fig. 4, 38).

Regarding claim 14, Shimada discloses:
14. The light-diffusing sheet stacked body according to claim 12, wherein a major component of the resin material is a polycarbonate resin (Shimada: par 102).

Regarding claim 15, Shimada discloses:
15. The light-diffusing sheet stacked body according to claim 12, wherein a distance between centers of mutually-adjacent protrusions or recesses of the plurality of first protrusions, the plurality of second protrusions, the plurality of first recesses, or
the plurality of second recesses is not less than 50 m and not more than 200 m (Shimada: par 79).

Regarding claim 16, Shimada discloses:
16. The light-diffusing sheet stacked body according to claim 12, wherein a distance between centers of mutually-adjacent protrusions or recesses of the plurality of third protrusions or third recesses is not less than 50 m and not more than 200 m (Shimada: par 79).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US20190049649A1). in view of Shimada et al. (US20150085470A1).

Regarding claim 1, Hayashi discloses:
1. A display device, comprising:
a light-emitting module including at least one light guide plate(1)  including an upper surface and a lower surface, and
a plurality of light sources (11) disposed at a lower surface side of the light guide plate; and
a light-diffusing sheet stacked body (110a-110c) including a first light-diffusing sheet disposed on the light guide plate, a second light-diffusing sheet disposed on the first light-diffusing sheet, and
a third light-diffusing sheet disposed on the second light-diffusing sheet (fig 1).
Hayashi does not appear to disclose: 

the first light-diffusing sheet including a plurality of first protrusions or first recesses at an upper surface side of the first light-diffusing sheet, 
the second light-diffusing sheet including a plurality of second protrusions or second recesses at an upper surface side of the second light-diffusing sheet, 
the third light-diffusing sheet including a plurality of third protrusions or third recesses at an upper surface side of the third light-diffusing sheet, 
wherein a shape of the third protrusion is different from a shape of the first protrusions and/or a shape of the second protrusions, or
wherein a shape of the third recess is different from a shape of the first recesses and/or a shape of the second recesses,
wherein at least one of the first protrusions or the first recesses has a rectangular pyramid shape or a shape approximating a rectangular pyramid (Shimada: same surface as disclosed for the upper surface of 40, fig 4, par 70).
However, in the same field, Shimada discloses:
the first, second, and third light-diffusing sheets each including a light-diffusing material in a resin material (par 16, 28, 30a1, 30a2), 
the first light-diffusing sheet including a plurality of first protrusions or first recesses at an upper surface side of the first light-diffusing sheet (par 67, fig 14), 
the second light-diffusing sheet including a plurality of second protrusions or second recesses at an upper surface side of the second light-diffusing sheet (fig 14, 30a1, 35), 

wherein a shape of the third protrusion is different from a shape of the first protrusions and/or a shape of the second protrusions (first and third are different), or
wherein a shape of the third recess is different from a shape of the first recesses and/or a shape of the second recesses (first and third are different), 
wherein at least one of the first protrusions or the first recesses has a rectangular pyramid shape or a shape approximating a rectangular pyramid (Shimada: same surface as disclosed for the upper surface of 40, fig 4, par 70).
Modifying Hayashi with the teachings of Shimada would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention in order to prevent issues such as fringe like pattern, wetting pattern, etc. (par 13).

Regarding claim 3, modified Hayashi discloses:
3. The device according to claim 1, wherein at least one of the second protrusions or the second recesses has a rectangular pyramid shape or a shape approximating a rectangular pyramid (Shimada: par 162).

Regarding claim 4, modified Hayashi discloses:
4. The device according to claim 1, wherein at least one of the third protrusions or the third recesses has a rectangular pyramid shape or a shape approximating a rectangular pyramid (Shimada: par 162).

Regarding claim 5, modified Hayashi discloses:
5. The device according to claim 1, wherein a major component of the resin material is a polycarbonate resin (Shimada: par 102).

Regarding claim 6, modified Hayashi discloses:
6. The device according to claim 1, wherein a distance between centers of mutually-adjacent protrusions or recesses of the plurality of first protrusions or first recesses is not less than 50 um and not more than 200 um (Shimada: par 79).
Regarding claim 7, modified Hayashi discloses:
7. The device according to claim 1, wherein a distance between centers of mutually-adjacent protrusions or recesses of the plurality of second protrusions or second recesses is not less than 50 um and not more than 200 um (Shimada: par 79).
Regarding claim 8, modified Hayashi discloses:
8. The device according to claim 1, wherein a distance between centers of mutually-adjacent light sources of the plurality of light sources is not less than 1 mm and not more than 10 mm (Hayashi: par 94).
Regarding claim 9, modified Hayashi discloses:
9. The device according to claim 1, wherein the first light-diffusing sheet contacts the second light-diffusing sheet, and
the second light-diffusing sheet contacts the third light-diffusing sheet (Hayashi: fig 1, Shimada: fig 14).

Regarding claim 10, modified Hayashi discloses:
10. The device according to claim 1, wherein air is disposed between mutually-adjacent protrusions of the plurality of first protrusions or in the first recesses (obvious and well-known in order to increase the diffusion of light).
Regarding claim 11, modified Hayashi discloses:
11. The device according to claim 1, wherein air is disposed between mutually-adjacent protrusions of the plurality of second protrusions or in the second recesses (obvious and well-known in order to increase the diffusion of light).
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record fails to teach or suggest “wherein at least one of the first protrusions or the first recesses has a rectangular pyramid shape or a shape approximating a rectangular pyramid” as recited in claim 1, and mutatis mutandis, claim 12.
Examiner respectfully disagrees. The phrase “or a shape approximating a rectangular pyramid” is given its broadest reasonable interpretation, and therefore the shaped elements (38) of Shimada are considered to be “or a shape approximating a rectangular pyramid”.
Additionally, a “rectangular pyramid” shape is well-known in the art as a shape used for protrusion on optical sheets in order to enhance the luminance of the sheet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP-2010210882-A teaches a polygonal pyramid optical shape for the protrusions on the optical sheet. JP-2010210882-A further contemplates additional shapes that might improve the performance of the optical sheet (that is improve the luminance).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875